Case 1:13-cv-00009-RGA Document 608 Filed 12/30/19 Page 1 of 2 PageID #: 42076



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

INTERDIGITAL COMMUNICATIONS INC.,                )
INTERDIGITAL TECHNOLOGY                          )
CORP., IPR LICENSING, INC.,                      )
and INTERDIGITAL HOLDINGS, INC.,                 )
                                                 )
       Plaintiffs and Counterclaim               )
       Defendants,                               )
                                                 )           C.A. No. 13-009 RGA
               v.                                )
                                                 )
ZTE CORPORATION, and ZTE (USA)                   )
INC.,                                            )
      Defendants and Counterclaim                )
      Plaintiffs.                                )

               STIPULATION AND [PROPOSED] ORDER OF DISMISSAL

       Pursuant to Rule 41 of the Federal Rules of Civil Procedure, InterDigital Communications

Inc., InterDigital Technology Corporation, IPR Licensing, Inc. and InterDigital Holdings, Inc., and

ZTE Corporation and ZTE (USA) Inc., through their counsel of record, hereby stipulate that this

action, including all claims and counterclaims, is dismissed with prejudice, with each party bearing

its own fees and costs.
Case 1:13-cv-00009-RGA Document 608 Filed 12/30/19 Page 2 of 2 PageID #: 42077



 Dated: December 30, 2019

SMITH KATZENSTEIN & JENKINS LLP                     RICHARDS, LAYTON & FINGER, PA

/s/ Eve H. Ormerod                                  /s/ Kelly E. Farnan
Neal C. Belgam (No. 2721)                           Kelly E. Farnan (No. 4395)
Eve H. Ormerod (No. 5369)                           One Rodney Square
1000 West Street, Suite 1501                        920 N. King Street
Wilmington, DE 19801                                Wilmington, DE 19801
(302) 652-8400                                      (302) 651-7705
nbelgam@skjlaw.com                                  farnan@rlf.com
eormerod@skjlaw.com

Counsel for Plaintiffs and Counterclaim             Counsel for Defendants and Counterclaim Plaintiffs
Defendants InterDigital Communications Inc.,        ZTE Corporation and ZTE (USA) Inc.
InterDigital Technology Corp., IPR Licensing,
Inc., and InterDigital Holdings, Inc.



 IT IS SO ORDERED.

 Dated: __________________

                                            ______________________________________
                                            The Honorable Richard G. Andrews
                                            United States District Judge




                                                2
